DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of species A1, B2, and A3 in the reply filed on 11/30/2021 is acknowledged.
Claims 4, 14-16, and 18-19 are withdrawn from consideration as being drawn to a non-elected species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-10 are objected to because of the following informalities:
in claim 7, lines 1-2: “an change” should be “a change”;
in claim 8, line 8: “the” should be inserted before “measurements”;
in claim 9, line 1: “the” should be inserted before “measurements”; and
in claim 10, line 2: “the” should be inserted before “measurements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “an egress interface fluidically coupled to a pressure-mitigation device that is disposed between a human body and a surface, wherein the pressure-mitigation device includes a plurality of chambers” in lines 4-7, but it is not clear if the pressure-mitigation device is part of the claimed invention.  This recitation of claim 1 is ambiguous in that it can be read either as simply reciting that the egress interface is capable of being coupled to the pressure-mitigation device or as reciting that the pressure-mitigation device being coupled to the egress interface is required.  More ambiguity is introduced with the recitations “wherein the pressure-mitigation device includes a plurality of chambers” of claim 1, lines 6-7, which suggests that the pressure-mitigation device is part of the claimed invention since the claim further defines the pressure-mitigation device and “a data interface at which to receive one end of a data cable interconnected between the controller and the pressure-mitigation device” of claims 2, lines 2-3, which connotes that the pressure-mitigation device is separate and distinct from the claimed controller since there is a data cable connected therebetween.  This ambiguity renders claim 1 indefinite.
Claim 1 recites “measurements that are indicative of movements of the human body” in lines 16-17, but it is not clear if this recitation is the same as, related to, or different from “measurements generated by a plurality of pressure sensors in the pressure-mitigation device” of claim 1, lines 13-15.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 2-3 and 5-7 are rejected by virtue of their dependence from claim 1.

Claim 6 recites “wherein each pressure sensor of the plurality of pressure sensors is collocated near a corresponding chamber of the plurality of chambers” in lines 1-3, which compounds the clarify issue with respect to whether the pressure-mitigation device is part of the claimed invention or not.  If it is not, it is not clear how this further definition of an unclaimed element is supposed to be interpreted.  Clarification is required.
Claim 7 recites “each measurement” in line 1, but it is not clear if this measurement is referring to each of the “measurements that are indicative of movements of the human body” of claim 1, lines 16-17 or each of the “measurements generated by a plurality of pressure sensors in the pressure-mitigation device” of claim 1, lines 13-15.  Clarification is required.
Claim 7 recites “a corresponding pressure sensor” in line 2, but it is not clear if this recitation is referring to one or more pressure sensors from the recitation “a plurality of pressure sensors in the pressure-mitigation device” of claim 1, lines 13-15. Clarification is required.
Claim 8 recites “measurements that are indicative of movements of the human body” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “measurements generated by a plurality of pressure sensors in the pressure-mitigation device” of claim 8, lines 3-4.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 9-13 are rejected by virtue of their dependence from claim 8.
Claim 9 recites “a plurality of pressure sensors” in line 2, but it is not clear if this recitation is the same as, related to, or different from “at least one pressure sensor” of claim 8, 
Claim 9 recites “pressure of a corresponding chamber of the pressure-mitigation device” in lines  3-4, but it is not clear if this recitation is the same as, related to, or different from “a temporal series of measurements” of claim 8, lines 2-3. The context suggests that they are the same, but the different phraseology suggests that they are different.  Clarification is required.
Claim 20 recites “wherein the processor is contained in a computing device that is communicatively connected to the controller across a network” in lines 1-3, but it is not clear what this recitation is supposed to mean.  Claim 20 depends from claim 17 which is drawn to a non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations.  Claim 17 does not recite the processor but a non-transitory medium with instructions stored thereon.  It is not clear how a non-transitory medium with instructions stored thereon can include a processor contained in a computing device that is communicatively connected to the controller across a network since a non-transitory medium with instructions stored thereon is not thought of as having physical components such as a processor, a computing device, or a network.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 101 by virtue of their dependence from claim 1.

Claims 8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 8 and 10-13 are directed to a method of inferring a health state of the human body based on the patterns of measurements using a computational algorithm, which is an abstract idea.  Claims 8 and 10-13 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 8 is as follows:
Step 1: Claim 8 is drawn to a process.

[A1] A method comprising: 
[B1] receiving data; 
[C1] parsing the data to identify patterns of measurements that are indicative of movements of the human body; and 
[D1] inferring a health state of the human body based on the patterns of measurements.
These elements [A1]-[D1] of claim 8 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 8 recites the following limitations that are beyond the judicial exception:
 [A2] the data being representative of a temporal series of measurements generated by at least one pressure sensor in a pressure-mitigation device that is disposed between a human body and a surface; and
 [B2] the receiving, parsing, and inferring being performed by a controller.	
These elements [A2]-[B2] of claim 8 do not integrate the exception into a practical application of the exception.  In particular, according to one interpretation, the element [A2] merely describes the nature of the data and does not incorporate the at least one pressure sensor, the pressure-mitigation device, the human body, and the surface as part of the claimed invention.  
Step 2B: Claim 8 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, according to one interpretation, the element [A2] does not qualify as significantly more because this limitation merely describes the nature of the data and does not incorporate the at least one pressure sensor, the pressure-mitigation device, the human body, and the surface as part of the claimed invention.  Also, the element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, 
Claims 10-13 depend from claim 8, and recite the same abstract idea as claim 8.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 10: the use of the controller;
Claim 12: the uses of the controller and the computing device; and 
Claim 13: the use of the computing device.
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the elements of claims 10 and 12-13 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group,  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 17 and 20 are directed to a method of inferring a health state of the human body using a computational algorithm, which is an abstract idea.  Claims 17 and 20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on 
The analysis of claim 17 is as follows:
Step 1: Claim 17 is drawn to a machine.
Step 2A – Prong One: Claim 17 recites an abstract idea.  In particular, claim 17 recites the following limitations:
[A1] obtaining data; and 
[B1] examining the data so as to establish whether a criterion has been met, so as to infer a health state of the human body.
These elements [A1]-[B1] of claim 17 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 17 recites the following limitations that are beyond the judicial exception:
 [A2] 17. A non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
[B2] initiating a connection with a controller that is responsible for controllably inflating chambers of a pressure-mitigation device that is disposed between a human body and a surface; 

These elements [A2]-[C2] of claim 8 do not integrate the exception into a practical application of the exception.  The element [A2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). The element [B2] is merely an instruction to implement a connection with a computer, which is merely using a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  The controller being responsible for controllably inflating chambers of a pressure-mitigation device that is disposed between a human body and a surface is not part of the claimed instructions on claimed medium. The element [C2] merely describes the nature of the data and does not incorporate the chambers as part of the claimed instructions on claimed medium.  
Step 2B: Claim 17 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  The element [B2] is merely an instruction to Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  The element [C2] merely describes the nature of the data and does not incorporate the chambers as part of the claimed instructions on claimed medium.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

This limitation does not integrate the exception into a practical application.  In particular, the elements of this limitation are merely instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Also, the limitation does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0008710 (Young).
With respect to claim 1, Young teaches a controller comprising: 
a structural body that includes – 
an ingress interface fluidically coupled to a pump (the interface to the pump 14, 508 of Young), and 
an egress interface fluidically coupled to a pressure-mitigation device (the interface to the bladders 12a-e, 28a-e, 32a-e, 38a-e, 502a-e, 510a-c, 516a-c of Young) that is disposed between a human body and a surface, wherein the pressure-mitigation device includes a plurality of chambers (the bladders 12a-e, 28a-e, 32a-e, 38a-e, 502a-e, 510a-c, 516a-c of Young); 
a processor (paragraphs 0024, 0028, 0031, 0045, 0053, and 0058 of Young); and 

obtain data that is representative of measurements generated by a plurality of pressure sensors in the pressure-mitigation device (obtaining data from the pressure sensors; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young), 
parse the data to identify patterns of measurements that are indicative of movements of the human body (parsing the data from the pressure sensors; abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young), and 
determine the health state of the human body based on the identified patterns of measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).
With respect to claim 2, Young teaches a data interface at which to receive one end of a data cable interconnected between the controller and the pressure-mitigation device (the interface for the wired connections; paragraphs 0023-0024, 0028-0029, 0032, 0045, and 0063 of Young).

With respect to claim 5, Young teaches that the controller is configured to receive, via the communication channel, the data as the measurements are generated by the plurality of pressure sensors (paragraphs 0023-0024, 0028-0029, 0032, 0045, and 0063 of Young).
With respect to claim 6, Young teaches that each pressure sensor of the plurality of pressure sensors is collocated near a corresponding chamber of the plurality of chambers (the pressure sensors; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young).
With respect to claim 8, Young teaches a method comprising: 
receiving, by a controller, data that is representative of a temporal series of measurements generated by at least one pressure sensor in a pressure-mitigation device that is disposed between a human body and a surface (receiving data from the pressure sensors over time; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); 
parsing, by the controller, the data to identify patterns of measurements that are indicative of movements of the human body (parsing the data from the pressure sensors; abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young); and 
inferring, by the controller, a health state of the human body based on the patterns of measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-
With respect to claim 9, Young teaches that the temporal series of measurements is generated by a plurality of pressure sensors, and wherein each pressure sensor of the plurality of pressure sensors is responsible for monitoring pressure of a corresponding chamber of the pressure-mitigation device (the pressure sensors; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young).
With respect to claim 10, Young teaches inferring, by the controller, a vital sign based on the patterns of measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).
With respect to claim 11, Young teaches that the vital sign is blood pressure, heart rate, or respiratory rate (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).

With respect to claim 13, Young teaches that the computing device is associated with a caregiver responsible for managing the human body (paragraph 0030-0031, 0033, and 0061-0063 of Young).
With respect to claim 17, Young teaches a non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
initiating a connection with a controller that is responsible for controllably inflating chambers of a pressure-mitigation device that is disposed between a human body and a surface (the communication between devices; abstract, paragraphs 0003-0005, 0022-0024, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); 
obtaining, via the connection, data that indicates pressure of each of the chambers over a period of time (obtaining data from the pressure sensors; abstract, paragraphs 0003-0005, 0022-0024, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); and 
examining the data so as to establish whether a criterion has been met, so as to infer a health state of the human body (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0024-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).
.
		
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of U.S. Patent Application Publication No. 2016/0302729 (Starr).
Young teaches that the array of sensors 22 can include semiconductor sensors or another type of sensors (paragraph 0022 of Young).  Starr teaches that semiconductor resistive sensors are common pressure sensors (paragraph 0046 of Starr).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the semiconductor resistive sensors of Starr as the sensors of Young since (1) Young teaches that semiconductor sensors may be used and Starr teaches such sensors, (2) the sensors of Starr are the most common and/or (3) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 7, the combination teaches or suggests that each measurement is indicative of an change in electrical resistance experienced by a corresponding pressure sensor due to a force applied by the human body (the pressure sensors of Starr used as the sensors of Young).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791